Dear Mr. Fontenot,
This office is in receipt of your recent opinion request in which you present the following issues for our review:
         1. May a Member of the Bayou Mallet and Plaquemine Gravity Drainage District No. 10 of St. Landry Parish receive a salary as manager?
2. Is there a limit on what he may earn?
You state in your request that the Bayou Mallet and Plaquemine Gravity Drainage District No. 10 of St. Landry Parish ("the District") decided by resolution to hire Mr. Al Reiners as manager in charge of overseeing the District's daily operations. Mr. Reiners is also a board member.
The law prohibits an individual from holding employment as manager while also serving as a member of the Board of Commissioners of the District. LSA-R.S. 42:64 provides, in pertinent part:
§ 64. Incompatible offices
       A. In addition to the prohibitions otherwise provided in this part, no other offices or employments shall be held by the same person in combination if any of the following conditions are found pertinent and prohibitions shall exist whether or not the person affected by the prohibition exercises power in conjunction with other officers:
       (1) The incumbent of one of the offices, whether or not in conjunction with fellow officers, or employment has the power to appoint or remove the incumbent of the other . . .
* * * * *
       (4) The incumbent of one office, whether or not in conjunction with fellow officers, or employment is required by law to execute orders and follow directions given by the incumbent of the other office or employment.
       (5) One office, whether or not in conjunction with fellow officers, or employment is charged with auditing the accounts of or approving the budget of the other position.
LSA-R.S. 42:64 prohibits the incumbent of one office from holding a separate office where one officer has the power to appoint or remove the incumbent of the other, or one office is required by law to execute orders and follow directions given by the incumbent of the other office, or one officer is charged with approving the budget of the other office. Op. Atty. Gen. 94-490.
Mr. Reiners may not serve as both board member and manager for the district as his position as board member empowers him to appoint or remove the individual serving as manager of the district. Consequently, we need not address the second issue concerning the legality of Mr. Reiners' earning capacity as manager.
Should you have any further questions, please contact this office.
Very truly yours,
                                RICHARD P. IEYOUB ATTORNEY GENERAL
                                BY: _____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK/ams
Mr. Chizal S. Fontenot Bayou Mallet and Plaquemine Gravity Drainage District No. 10 c/o John S. Dowling  Company P.O. Box 433 Opelousas, Louisiana 70571-0433
Date Received:
Date Released:
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL